DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 6,860,082 Yamamoto et al. (‘Yamamoto hereafter), 
U.S. 2,385,627 C. G. Jones (‘Jones hereafter), 
U.S. 4,033,484 Robert L. Ornsteen (‘Ornsteen hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 – 13, 18 & 19 are allowed. 
Claims 14 - 17 & 20 have been canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mathew Jorge (66014) on 05/14/2021.

The application has been amended as follows: 
Claims 15 -17 and 20 have been canceled by Examiners Amendment, and claim 14 was previously canceled.

1. (Currently Amended) A method of manufacturing a refrigerator unit and/ or freezer unit having a refrigerated inner space and having an outer unit wall,
wherein at least one vacuum insulation body is arranged between the refrigerated inner space and the outer unit wall to minimize the heat input from outside into the refrigerated inner space, 
wherein the vacuum insulation body and/or a contact region of the unit to which it is to be connected is/are provided with a hot melt adhesive; 
in that the vacuum insulation body is moved into a desired position relative to the contact region and is applied there; and 
in that the hot melt adhesive is then activated by the effect of heat, wherein the heat introduction takes place[[,alternatively to the direct transmission from the heated tool,]]
via radiation, [[inductively]] inductive heat, or by ultrasound.



Reasons for Allowance
Claim[s] 1 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “hot melt adhesive is then activated by the effect of heat, wherein the heat introduction takes place via radiation, inductive heat, or by ultrasound.”
The closest prior art is as cited were ‘Yamamoto, ‘Jones & ‘Ornsteen. 
‘Yamamoto, ‘Jones & ‘Ornsteen do not teach the heat being applied by radiation, inductive heat or ultrasound. 
Neither of these references provides heat by radiation, inductive heat or ultrasound. The methods of using radiation, inductive heat or ultrasound apply the heat through a wide area, and provisions would have to be made to apply the heat to lower melting point parts of the refrigeration unit. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 – 13 & 18 - 19, are also allowed because they are dependent on claim 1.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
05/14/2021